UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4160


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

RONALD LEE WILSON, JR.,

                Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
Jr., District Judge. (1:09-cr-00023-WO-1)


Submitted:   October 25, 2010            Decided:   November 12, 2010


Before MOTZ, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert A. Broadie, CAROLINA LEGAL SOLUTIONS, High Point, North
Carolina, for Appellant.   Randall Stuart Galyon, OFFICE OF THE
UNITED   STATES  ATTORNEY,   Greensboro,  North  Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Ronald Lee Wilson, Jr., appeals the 108-month sentence

imposed following his guilty plea to one count of distribution

of   cocaine        base,    in        violation         of        21   U.S.C.    § 841(a)(1),

(b)(1)(B) (2006).            Counsel for Wilson filed a brief in this

court   in    accordance       with        Anders        v.    California,       386    U.S.    738

(1967), certifying that there are no non-frivolous issues for

appeal, but questioning whether the district court imposed an

unreasonable sentence.                 Wilson filed a pro se supplemental brief

requesting that counsel’s brief be stricken and new counsel be

appointed, and arguing that he was entitled to a reduction in

sentence      to    reflect        a    1:1     crack         to    powder    cocaine     ratio.

Finding      no    reversible          error,       we    affirm        the   conviction        and

sentence.

              Counsel       challenges          the       reasonableness          of    Wilson’s

sentence but does not specify any deficiencies.                                   We review a

sentence imposed by a district court under a deferential abuse

of discretion standard.                 Gall v. United States, 552 U.S. 38, 56

(2007); United States v. Lynn, 592 F.3d 572, 578-79 (4th Cir.

2010) (abuse of discretion standard of review applicable when

defendant     properly       preserves          a    claim         of   sentencing      error    in

district      court        “[b]y       drawing        arguments          from     [18    U.S.C.]

§ 3553[(a)         2006]    for        a   sentence           different         than    the     one

ultimately imposed”).                  We begin by reviewing the sentence for

                                                 2
significant procedural error, including such errors as “failing

to calculate (or improperly calculating) the Guidelines range,

treating the Guidelines as mandatory, failing to consider the

§ 3553(a)      factors,     selecting     a     sentence       based    on    clearly

erroneous facts, or failing to adequately explain the chosen

sentence -- including an explanation for any deviation from the

Guidelines.”      Gall, 552 U.S. at 51.              If there are no procedural

errors, we then consider the substantive reasonableness of the

sentence, taking into account the totality of the circumstances.

United States v. Pauley, 511 F.3d 468, 473 (4th Cir. 2007).

              “When rendering a sentence, the district court ‘must

make     an    individualized       assessment             based   on   the     facts

presented.’”       United States v. Carter, 564 F.3d 325, 328 (4th

Cir.   2009)     (quoting   Gall,   552       U.S.    at    50).    Accordingly,       a

sentencing court must apply the relevant § 3553(a) factors to

the particular facts presented and must “state in open court”

the particular reasons that support its chosen sentence.                             Id.

The    court’s    explanation   need      not    be    exhaustive;      it    must    be

“sufficient ‘to satisfy the appellate court that [the district

court] has considered the parties’ arguments and has a reasoned

basis for exercising [its] own legal decisionmaking authority.’”

United States v. Boulware, 604 F.3d 832, 837 (4th Cir. 2010)

(quoting Rita v. United States, 551 U.S. 338, 356 (2007)).



                                          3
               We    conclude    that    the          district      court’s         sentence      was

both     procedurally         and   substantively                 reasonable.              Wilson’s

sentence is below the applicable Guidelines range.                                        See U.S.

Sentencing Guidelines Manual ch. 5, pt. A (sentencing table).

The    district       court     used    the           correct      Guidelines            range    and

understood that it was advisory.                          Furthermore, it is apparent

that   the     court    considered       both         parties’      arguments          and      had   a

reasoned basis for its decision.                          Therefore, we hold that the

district court did not commit error during sentencing.

               In his pro se supplemental brief, Wilson argues that

not    only     is    he   entitled      to           a   reduction       in        his    sentence

reflecting the reduction in the crack to powder cocaine ratio

implemented by the Fair Sentencing Act of 2010, Pub. L. No. 111-

220,     124    Stat.      2372,       but        the       new    18:1        ratio      is     also

unconstitutional.             Wilson         is       not     entitled         to    a     sentence

reduction to reflect the 18:1 ratio because the Fair Sentencing

Act does not apply retroactively.                           See United States v. Gomes,

2010 WL 3810872, at *2 (11th Cir. Oct. 1, 2010); United States

v. Carradine, 2010 WL 3619799, at *4-*5 (6th Cir. Sept. 20,

2010).

               Wilson’s    constitutional                 challenge       to    the       new    18:1

ratio also fails.           We have repeatedly rejected claims that the

sentencing disparity between crack and powder cocaine offenses

violates either equal protection or due process.                                       See United

                                                  4
States v. Perkins, 108 F.3d 512, 518 (4th Cir. 1997); United

States v. Burgos, 94 F.3d 849, 876-77 (4th Cir. 1996); United

States       v.     Fisher,     58     F.3d   96,     99-100       (4th     Cir.     1995).

Furthermore,         even      after      amendments       to     the     crack     cocaine

Guidelines,         “sentencing      courts       remain   bound    by    the     mandatory

minimum sentences prescribed [by statute].”                       Kimbrough v. United

States, 552 U.S. 85, 107 (2007).                    Thus, excepting its downward

departure based on substantial assistance, the district court

had     no   discretion        to    sentence       Wilson      below     the     mandatory

minimum.          See United States v. Robinson, 404 F.3d 850, 862 (4th

Cir. 2005).

              In accordance with Anders, we have examined the entire

record and find no other meritorious issues for appeal.                                  We

therefore affirm the district court’s judgment.                            Consequently,

we deny Wilson’s request to strike counsel’s brief and appoint

new counsel.         This court requires that counsel inform Wilson, in

writing,      of    the   right      to   petition     the      Supreme    Court    of   the

United States for further review.                     If Wilson requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                          Counsel’s motion must

state that a copy thereof was served on Wilson.

              We dispense with oral argument because the facts and

legal    contentions          are    adequately      presented      in    the     materials

                                              5
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    6